DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, 13-19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Reservoir Fluid Evaluation from Real Time Pressure Gradient Analysis: Discussions on Principles, Workflow, and Applications”, Zhou et al. (referred hereafter Zhou et al.).

Referring to claim 1, Zhou et al. disclose a method (Abstract) comprising:
positioning a downhole tool in a borehole of a geological formation at a given depth (Abstract; page 3, Test Station Update section; Figure 5);
determining a formation property (e.g., fluid types, fluid contact - Abstract) at the given depth (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
repeating the positioning and determining of the formation property at a plurality of depths in the borehole to form data points of a data set indicative of formation properties at the plurality of depths (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
determining first respective gradients between each combination of two or more data points in the data set (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1);
removing one or more outlier data points from the data set based on the first respective gradients to form an updated data set (page 3, FPWD Gradient Analysis Workflow section; page 6, Excess Pressure Method section; Figures 2 & 6-8);
determining second respective gradients (e.g., slopes) between each combination of two or more data points in the updated data set and identifying one or more groupings based on a count of the second respective gradients as function of depth (Figures 1, 3-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Reservoir Compartmentalization section); and
identifying one or more properties associated with a reservoir compartment in the geological formation based on the one or more groupings (page 8, Reservoir Compartmentalization section; Figure 12).
As to claim 2, Zhou et al. disclose a method (Abstract), wherein removing the one or more outlier data points comprises comparing the respective first gradients to a threshold level, wherein the threshold level is indicative of a maximum or minimum pressure gradient associated with a fluid in the reservoir compartment; and removing a data point of the two or more data points associated with either a highest or a lowest pressure measurement of the two or more data points from the data set associated with the first respective gradient that exceeds the threshold level (page 6, Excess Pressure Method section; Figures 6-8).
Referring to claim 3, Zhou et al. disclose a method (Abstract), wherein identifying the one or more properties associated with the reservoir compartment comprises:
determining a histogram map based on the second respective gradients, wherein the histogram map provides the count of each of the second respective gradients as a function of depth (page 8, Reservoir Compartmentalization section; Figure 12);
identifying one or more clusters in the histogram map (page 8, Reservoir Compartmentalization section; Figure 12); and
based on the identified one or more clusters, determining a fluid type of a fluid in the reservoir compartment (page 8, Reservoir Compartmentalization section; Figure 12).
As to claim 4, Zhou et al. disclose a method (Abstract), wherein the identified one or more clusters are determined based on one or more of pressure, temperature, resistivity, porosity, gamma, neutron, nuclear magnetic resonance, thermal conductivity, density, acoustic spectrum, salinity, pH, quality index, derivative, second derivative, integral, or statistic (pages 5-6, Statistics and Uncertainty Analysis section; page 8, Fluid Types and Contacts section; page 7, Open Hole Logs section; page 8, Reservoir Compartmentalization section; Figures 10 & 12).
Referring to claim 5, Zhou et al. disclose a method (Abstract), wherein the second respective gradients are slopes; and wherein determining the histogram map comprises determining slopes of best fit lines for combinations of two or more data points in a depth window, the method further comprising duplicating the slopes of the best fit lines based on a number of the two or more data points associated with a given best fit line, wherein the histogram map indicates a count of the duplicated slopes (Figures 1, 2-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Fluid Types and Contacts section; page 8, Reservoir Compartmentalization section).
As to claim 7, Zhou et al. disclose a method (Abstract), wherein determining the fluid type comprises calculating a mean pressure gradient of a given cluster and comparing the mean pressure gradient to a representative pressure gradient indicative of the fluid being the fluid type (pages 5-6, Statistics and Uncertainty Analysis section; Figure 5; page 8, Reservoir Compartmentalization section; Figure 12).
Referring to claim 8, Zhou et al. disclose a method (Abstract), wherein identifying the one or more properties associated with the reservoir compartment comprises determining a fluid contact between two or more fluids in the reservoir compartment based on the identified one or more clusters (Abstract; pages 2-3, Pressure Gradient Analysis Principles section; Figures 1-2; page 6, Excess Pressure Method section; Figures 6-8; page 8, Fluid Types and Contacts section).
As to claim 9, Zhou et al. disclose a method (Abstract), wherein identifying the one or more clusters is based on one or more of vector quantization, smoothing spline optimization, a histogram mean and standard deviation (pages 5-6, Statistics and Uncertainty Analysis section; Figure 5; page 8, Fluid Types and Contacts section; page 8, Complications of Pressure Gradient Analysis section).
Referring to claim 10, Zhou et al. disclose a method (Abstract), further calculating a mean and standard deviation of a given cluster, and merging the given cluster with another cluster based on a statistical difference between the mean and standard deviation of the given cluster and a mean and standard deviation of the other cluster (pages 5-6, Statistics and Uncertainty Analysis section; Figure 5; page 8, Reservoir Compartmentalization section; Figure 12).
As to claim 11, Zhou et al. disclose a method (Abstract), wherein the formation property is a pressure measurement as a function of depth and the first and second respective gradients are pressure gradients, and wherein data points in the updated data set are pressure-depth data points (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; page 3, FPWD Gradient Analysis Workflow section; Figure 2; page 6, Excess Pressure Method section; Figures 6-8; page 8, Reservoir Compartmentalization section; Figure 12).
Referring to claim 13, Zhou et al. disclose a method (Abstract), further comprising completing a reservoir based on the one or more properties associated with the reservoir compartment (Abstract; page 8, Fluid Types and Contacts section; page 8, Complications of Pressure Gradient Analysis section).
As to claim 14, Zhou et al. disclose a method (Abstract), wherein positioning the downhole tool in the borehole of the geological formation at the given depth comprises determining a quality index indicative of a measurement quality of the formation property at the given depth (Abstract; page 3, Test Station Update section; Figure 5; page 3, Data QC: 1st para.; page 4, Pressure Repeatability and Build-Up Stability section; pages 4-5, FRA section; page 8, Fluid Types and Contacts section).
Referring to claim 15, Zhou et al. disclose a method (Abstract), further comprising acquiring at least one fluid sample based on the properties associated with the reservoir compartment (page 8, Reservoir Compartmentalization section; Figure 12).
As to claim 16, Zhou et al. disclose one or more non-transitory machine-readable media comprising program code (Abstract), the program code to:
position a downhole tool in a borehole of a geological formation at a given depth (Abstract; page 3, Test Station Update section; Figure 5);
determine a formation property (e.g., fluid types, fluid contact - Abstract) at the given depth (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
repeat the positioning and determining of the formation property at a plurality of depths in the borehole to form data points of a data set indicative of formation properties at the plurality of depths (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
determine first respective gradients between each combination of two or more data points in the data set (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1);
remove one or more outlier data points from the data set based on the first respective gradients to form an updated data set (page 3, FPWD Gradient Analysis Workflow section; page 6, Excess Pressure Method section; Figures 2 & 6-8);
determinine second respective gradients (e.g., slopes) between each combination of two or more data points in the updated data set and identify one or more groupings based on a count of the second respective gradients as function of depth (Figures 1, 3-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Reservoir Compartmentalization section); and
identify one or more properties associated with a reservoir compartment in the geological formation based on the one or more groupings (page 8, Reservoir Compartmentalization section; Figure 12).
Referring to claim 17, Zhou et al. disclose one or more non-transitory machine-readable media comprising program code (Abstract), wherein the program code to remove the one or more outlier data points further comprises program code to compare the respective first gradients to a threshold level, wherein the threshold level is indicative of a minimum or maximum pressure gradient associated with formation fluid; and removing a data point of the two or more data points associated with either a highest or a lowest pressure measurement from the data set associated with the first respective gradient that exceeds the threshold level (page 6, Excess Pressure Method section; Figures 6-8).
As to claim 18, Zhou et al. disclose one or more non-transitory machine-readable media comprising program code (Abstract), wherein the second respective gradients are slopes, and wherein the one or more non-transitory machine-readable media further comprises program code to determine slopes of best fit lines for combinations of two or more data points in a depth window (Figures 1, 2-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Fluid Types and Contacts section; page 8, Reservoir Compartmentalization section).
Referring to claim 19, Zhou et al. disclose one or more non-transitory machine-readable media comprising program code (Abstract), wherein the program code to identify the properties associated with the reservoir compartment comprises program code to:
determining a histogram map based on the second respective gradients, wherein the histogram map provides the count of each of the second respective gradients as a function of depth (page 8, Reservoir Compartmentalization section; Figure 12);
identifying one or more clusters in the histogram map (page 8, Reservoir Compartmentalization section; Figure 12); and
based on the identified one or more clusters, determine a fluid type of a fluid in the reservoir compartment (page 8, Reservoir Compartmentalization section; Figure 12); wherein the program code to determine the fluid type comprises program code to calculate a mean pressure gradient of a given cluster and comparing the mean pressure gradient to a representative pressure gradient indicative of the fluid being the fluid type (pages 5-6, Statistics and Uncertainty Analysis section; Figure 5; page 8, Reservoir Compartmentalization section; Figure 12); and wherein the program code to identify the one or more properties associated with the reservoir compartment comprises program code to determine a fluid contact between two or more fluids in the reservoir compartment based on the identified one or more clusters (Abstract; pages 2-3, Pressure Gradient Analysis Principles section; Figures 1-2; page 6, Excess Pressure Method section; Figures 6-8; page 8, Fluid Types and Contacts section).
As to claim 22, Zhou et al. disclose one or more non-transitory machine-readable media comprising program code (Abstract), wherein the formation property is a pressure measurement as a function of depth and the first and second respective gradients are pressure gradients (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; page 3, FPWD Gradient Analysis Workflow section; Figure 2; page 6, Excess Pressure Method section; Figures 6-8; page 8, Reservoir Compartmentalization section; Figure 12).
Referring to claim 23, Zhou et al. disclose a system (Abstract) comprising:
a downhole tool positioned in a borehole of a geological formation, the downhole tool comprising a snorkel coupled to a pressure sensor for measuring a pressure along a wall of a borehole in the geological formation (page 7, Open Hole Logs section; Figure 10);
a non-transitory machine readable medium having program code executable by a processor (Abstract) to cause the processor to:
position the snorkel of the downhole tool along the wall of the borehole of the geological formation at a given depth (Abstract; page 3, Test Station Update section; Figure 5);
determine a formation property at the given depth based on a pressure measurement of the pressure sensor (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
repeat the positioning and determining of the formation property at a plurality of depths in the borehole to form data points of a data set indicative of a plurality of pressure measurements at the plurality of depths (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1);
determine first respective pressure gradients between each combination of two or more data points in the data set (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1);
remove one or more outlier data points from the data set based on the first respective pressure gradients to form an updated data set (page 3, FPWD Gradient Analysis Workflow section; page 6, Excess Pressure Method section; Figures 2 & 6-8);
fit respective lines to combinations of two or more data points in the updated data set (Figures 1, 2-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Fluid Types and Contacts section; page 8, Reservoir Compartmentalization section);
determine a histogram map based on second pressure gradients associated with the fitted respective lines wherein the histogram map provides a count of each of the second pressure gradients as a function of depth (Figures 1, 3-8 & 12; pages 2-3, Pressure Gradient Analysis Principles section; pages 5-6, Statistics and Uncertainty Analysis section; page 8, Reservoir Compartmentalization section);
identify one or more clusters in the histogram map (page 8, Reservoir Compartmentalization section; Figure 12);
based on the identified one or more clusters, determine a fluid type of a fluid in the geological formation (page 8, Reservoir Compartmentalization section; Figure 12); and
sample the fluid in the geological formation based on the fluid type (page 8, Reservoir Compartmentalization section; Figure 12).
As to claim 24, Zhou et al. disclose a method (Abstract), further comprising:
repeating the positioning and determining of the formation property at the plurality of depths in the borehole to form data points of a data set indicative of formation properties at the plurality of depths (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1; Table 1) wherein at least one depth is assigned a quality index indicative of a quality of measurement of a given formation property at the at least one depth (Abstract; page 3, Test Station Update section; Figure 5; page 3, Data QC: 1st para.; page 4, Pressure Repeatability and Build-Up Stability section; pages 4-5, FRA section; page 8, Fluid Types and Contacts section); and
determining a pressure gradient from at least part of the formation properties determined at the plurality of depths (pages 2-3, Pressure Gradient Analysis Principles section; Figure 1); and wherein the quality index is based on a composite of quality indices associated with pressure measurements performed by least two probes or snorkels of the downhole tool (Abstract; page 3, Test Station Update section; Figure 5; page 3, Data QC: 1st para.; page 4, Pressure Repeatability and Build-Up Stability section; pages 4-5, FRA section; pages 5-6, Statistics and Uncertainty Analysis section; pages 7-8, Surface Mud Gas Logging Data section; page 8, Fluid Types and Contacts section).
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13-19, and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Note: case 16/347,526 was docketed to Examiner Toan M Le on 05/13/2022 (previous Examiner left the Office).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864